      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 1 of 16




1
                          IN THE UNITED STATES DISTRICT COURT
2
                                   FOR THE DISTRICT OF ARIZONA
3

4
     Equal Employment Opportunity
                                                        Case No. 2:20-cv-01545-GMS
5    Commission,
6
                   Plaintiff,                           CONSENT DECREE
7
            vs.
8

9    Trafficade Services, Inc.,

10                 Defendant.
11

12
                                            I. RECITALS
13
            1.     This matter was instituted by Plaintiff, Equal Employment Opportunity
14
     Commission, an agency of the United States government, alleging that Defendant
15
     Trafficade Services, Inc. violated Title VII of the Civil Rights Act of 1964, as amended by
16
     subjecting Charging Parties Manuel Uribe Rodriguez and Pedro Gastelum to a hostile work
17
     environment based on national origin and retaliated against them because they opposed the
18
     hostile work environment.
19
            2.     Trafficade denies every allegation asserted in the EEOC’s Complaint and
20
     nothing in this Consent Decree or any other affiliated document constitutes an admission
21
     of liability by Trafficade.
22
            3.     The EEOC and Trafficade, desiring to settle this action by an appropriate
23
     Decree, agree to the jurisdiction of this Court over the Parties to the Decree and the subject
24
     matter of this action, and they agree to the power of this Court to enter a Consent Decree
25
     enforceable against Trafficade.
26
            4.     This Decree is final and binding upon the Parties to the Decree and all
27
     successors and assigns. As to the issues resolved, the EEOC and Trafficade jointly request
28
     this Court to adjudge as follows:


                                                  -1-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 2 of 16




1           THEREFORE, upon the consent of the Parties to the Decree, and upon review by
2    the Court of these terms, it is ORDERED, ADJUDGED, and DECREED that the
3    following terms are approved as set forth herein:
4                                       II. JURISDICTION
5           5.     The EEOC and Trafficade stipulate to the jurisdiction of the Court over the
6    Parties to the Decree and subject matter of this action and have waived the entry of findings
7    of fact and conclusions of law.
8                                            III. TERM
9           6.     The Term of this Decree and all obligations hereunder shall be two (2) years
10   from the date that the Court signs this Decree. During the term of the Decree, this Court
11   shall retain jurisdiction of this cause for purposes of compliance and any disputes that may
12   arise hereunder.
13                                     IV. ISSUES RESOLVED
14          7.     This Decree fully and completely resolves all issues, claims, and allegations
15   the EEOC raised against Trafficade in the above-captioned lawsuit and constitutes full and
16   complete resolution of all of the Commission’s claims of unlawful employment practices
17   under Title VII that arise from the letters of determination the EEOC issued for Charge of
18   Discrimination Numbers 540-2017-01340, 540-2017-01364, 540-2018-00177, and 540-
19   2018-00839, which were filed by Manuel Uribe Rodriguez and Pedro Gastelum.
20          8.     The terms of this Decree shall be binding upon the present and future
21   directors, officers, managers, agents, successors, and assigns of Trafficade. During the term
22   of this Decree, Trafficade and any successors of Trafficade shall provide a copy of this
23   Decree to any organization or person who proposes to acquire or merge with Trafficade
24   during the term of this Decree as well as to any successor of Trafficade, prior to the
25   effectiveness of any such asset sale, acquisition, or merger. This paragraph shall not be
26   deemed to limit any remedies available in the event of any finding by the Court regarding
27   violation of this Decree.
28




                                                  -2-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 3 of 16




1                                   V. MONETARY RELIEF
2           9.     Judgment is hereby entered in favor of the Commission and against
3    Trafficade, in the amount of $82,390.15.
4           10.    Trafficade will not condition the receipt of monetary relief upon Mr. Uribe
5    Rodriguez and Mr. Gastelum’s agreement to: (a) maintain as confidential the facts and/or
6    allegations underlying the complaint and the terms of this Decree; (b) waive their statutory
7    rights to file a charge with any governmental agency; (c) refrain from reapplying for a job
8    with Trafficade; or (d) agree to a non-disparagement and/or confidentiality agreement.
9           11.    To resolve these claims, and in satisfaction of the monetary judgment set
10   forth in Paragraph 8, Trafficade shall pay Mr. Uribe Rodriguez $12,500 in backpay and
11   $30,000 in compensatory damages.
12          12.    To resolve these claims, and in satisfaction of the monetary judgment set
13   forth in Paragraph 8, Trafficade shall pay Mr. Gastelum $9,890.15 in backpay and $30,000
14   in compensatory damages.
15          13.    Trafficade shall be responsible for paying the employer and employee share
16   of payroll taxes for backpay. The compensatory damages payment shall be reported on IRS
17   Form 1099 and shall not be subject to withholdings. By January 31, 2021, Trafficade shall
18   issue Mr. Uribe Rodriguez and Mr. Gastelum a United States Internal Revenue Service
19   Form W-2 for all payments designated as backpay and United States Internal Revenue
20   Service Form 1099 for all payments designated as compensatory damages. The
21   compensatory damages award will be designated in box 3 on the 1099 form.
22          14.    No later than ten (10) business days after the later of: the EEOC providing a
23   physical address to which Trafficade is to mail payment and the Court entering this Decree,
24   Trafficade shall mail, postage prepaid, payment to Mr. Uribe Rodriguez and Mr. Gastelum
25   at the addresses provided by the EEOC. All payments must be made by certified check,
26   cashier’s check, or money order.
27          15.    Within five (5) business days after the payment is sent, Trafficade shall
28   submit confirmation of the payments issued to the EEOC.


                                                 -3-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 4 of 16




1                               VI. OTHER INDIVIDUAL RELIEF
2           16.      Within ten (10) calendar days after the date the Court signs this Decree,
3    Trafficade shall expunge and remove from Charging Parties’ personnel files any and all
4    references to the Charging Parties’ respective termination, charges of discrimination and
5    conciliation.
6           17.      Within ten (10) calendar days after the date the Court signs this Decree,
7    Trafficade will provide Mr. Uribe Rodriguez and Mr. Gastelum a neutral letter of reference
8    in the form attached as Attachment A.
9           18.      Within ten (10) calendar days after the date the Court signs this Decree,
10   Trafficade will give Mr. Uribe Rodriguez and Mr. Gastelum a letter of regret on company
11   letterhead in the form attached as Attachment B. This letter will be signed by the CEO and
12   by Jack Dodd.
13          19.      Trafficade will respond to any requests for employment references for Mr.
14   Uribe Rodriguez and Mr. Gastelum by providing employment verification inquiries which
15   will reflect a voluntary separation and confirm dates of employment and rate of pay.
16                                   VII. EQUITABLE RELIEF
17   A.     Injunctive Relief
18          21.      Trafficade, its owners, successors, officers, management, including
19   supervisory and lead employees and human resources personnel, are hereby enjoined
20   from engaging in any employment practice which discriminates on the basis of national
21   origin, such as harassment based on national origin and subjecting employees to disparate
22   treatment because of their national origin.
23          22.      Trafficade, its officers, successors, management, including supervisory and
24   lead employees, are hereby enjoined from engaging in reprisal or retaliation of any kind
25   against any person because of such person’s opposition to any practice made unlawful
26   under Title VII. Trafficade shall not retaliate against a person because that person makes
27   an internal complaint of discrimination, files or causes to be filed a charge of
28   discrimination with the EEOC or any other agency charged with the investigation of


                                                   -4-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 5 of 16




1    employment discrimination complaints, or makes a statement that serves as the basis of a
2    charge of discrimination, or testifies or participates in the investigation of a charge of
3    discrimination or lawsuit alleging a violation of Title VII. Trafficade shall not retaliate in
4    any manner against individuals identified as witnesses in this action or who assisted in
5    the investigation giving rise to this action.
6    B.     EEO Policy Review
7           23.      Within sixty (60) days after the date the Court signs this Decree, Trafficade
8    shall, in consultation with an outside consultant and/or legal counsel experienced in the
9    area of employment discrimination law (“Consultant”), review and, if necessary, revise its
10   EEO policies, including policies related to harassment based on national origin to conform
11   with the law, and assure its EEO policies include, at a minimum:
12                a. A strong and clear commitment to preventing unlawful national origin
13                   discrimination;
14                b. A clear and complete definition of discrimination based on national origin;
15                c. A statement that discrimination based on national origin is prohibited and
16                   will not be tolerated;
17                d. A clear and strong encouragement of persons who believe that they have been
18                   subjected to discrimination based on national origin to report their concerns;
19                e. The identification of specific individuals, with telephone numbers and email
20                   addresses, to whom employees can report concerns about discrimination
21                   based on national origin;
22                f. A clear explanation of the steps an employee can take to report discrimination
23                   based on national origin which must include the options of either an oral or
24                   written complaint;
25                g. An assurance that Trafficade will investigate allegations of any activity that
26                   might be construed as unlawful discrimination based on national origin; and
27                   that such investigation will be prompt, fair, and reasonable, and conducted
28                   by a neutral investigator specifically trained in receiving, processing, and


                                                     -5-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 6 of 16




1                    investigating allegations of discrimination based on national origin;
2                 h. An assurance that Trafficade will take reasonable remedial measures, as
3                    necessary, to assure the absence of unlawful conduct within its workforce;
4                 i. A description of the consequences, up to and including termination, that will
5                    be imposed upon violators of Trafficade’s policies against discrimination
6                    based on national origin;
7                 j. A promise of maximum feasible confidentiality for persons who report
8                    unlawful discrimination based on national origin, or who participate in an
9                    investigation into allegations of discrimination based on national origin; and
10                k. An assurance of non-retaliation for persons who report activity that might be
11                   construed as unlawful discrimination based on national origin, and for
12                   witnesses who provide testimony or other assistance in the investigation(s)
13                   of such alleged discrimination.
14          24.      Within thirty (30) days after completion of the policy review and revision
15   under Paragraph 23 above, Trafficade’s written EEO policies shall be posted in a prominent
16   location frequented by employees, at each of Trafficade’s facilities, included in any
17   employee handbook, and distributed to each current employee, in both English and
18   Spanish. The written EEO policies shall also be distributed to all new employees within
19   five (5) business days of their respective start dates.
20   C. Training
21          25.      Trafficade shall train all of its personnel on Title VII’s prohibition on
22   discrimination, including discrimination based on national origin. All training under this
23   Paragraph shall be at Trafficade’s selection and expense. Training shall be by an outside
24   vendor with experience in the federal laws prohibiting discrimination based on national
25   origin. The training will be provided in English and Spanish. The training will be conducted
26   as follows:
27                a. Non-managerial Employees: Each year for the duration of this Decree,
28                   Trafficade will provide non-managerial employees at least 2 hours of


                                                   -6-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 7 of 16




1              training on the areas described above, their protections against
2              discrimination, and methods for making complaints of discrimination. The
3              training should also emphasize that every employee should report any
4              behavior he or she witnesses that the employee believes to be discriminatory,
5              regardless of who is engaged in the behavior and at whom the behavior is
6              directed.
7           b. Supervisory and Managerial Employees: Each year for the duration of this
8              Decree, Trafficade will provide all employees who work in a managerial or
9              supervisory capacity at least 3 hours of training on Title VII and other federal
10             anti-discrimination laws. At least 25% of the annual training must directly
11             address discrimination based on national origin. The training must also cover
12             proper methods for receiving, handling, and investigating (where applicable)
13             complaints of discrimination. Training sessions, with managerial and
14             supervisorial employees must emphasize that, due to their positions of
15             power, such employees, (a) must be particularly vigilant not to discriminate;
16             (b) must be sensitive of how their actions or words might be perceived by
17             subordinate employees; and (c) must avoid the temptation to retaliate against
18             an employee because a complaint is made or might be made against them.
19          c. New Hires and Promoted Employees: Trafficade will require employees
20             who are newly hired or recently promoted into a managerial or supervisory
21             position to complete the requisite number of training hours set forth in this
22             Section within thirty (30) days of being hired or promoted.
23          d. HR Personnel: Trafficade will provide all of its Human Resources Personnel
24             with at least one session of 3 hours of training on all federal employment
25             discrimination laws, with a focus on how to investigate and otherwise handle
26             complaints of discrimination and retaliation. This training is in addition to
27             any annual trainings required under Paragraphs 25(a) and (b).
28




                                              -7-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 8 of 16




1                 e. Live Training: Training in accordance with this Paragraph 25 provided to
2                    Shoring Division employees and management personnel, and all executive
3                    level management personnel located in Phoenix, Arizona, must be live.
4                    Training provided to all other employees and management personnel may be
5                    live or interactive format and may utilize recordings of live training provided
6                    under this Paragraph.
7                 f. An agenda for the training, training materials, and the resumes relating to the
8                    presenters, will be provided to the EEOC thirty (30) days before each training
9                    session. Trafficade may provide a comprehensive schedule of trainings
10                   planned for the year if such is more convenient but must supplement any
11                   changes for the training within thirty (30) days prior to each affected training
12                   session.
13                g. Trafficade agrees that the first such training session will take place within
14                   sixty (60) days after the Court’s entry of this Decree. Trafficade agrees that
15                   all of its personnel shall both register and attend the training sessions. Where
16                   an employee is unable to attend the scheduled training, Trafficade shall
17                   provide a live or pre-recorded training at an alternative session covering the
18                   same issues set forth above within ten (10) days of the original training date
19                   or the employee’s ability to attend such training, whichever is earlier.
20          26.      The Commission, at its discretion, may designate one or more Commission
21   representatives to attend any of the training sessions described above, and the Commission
22   representatives shall have the right to attend, observe, and fully participate in all of the
23   sessions.
24          D. Posting to Employees
25          27.      Trafficade shall post and cause to remain posted the posters required to be
26   displayed in the workplace by EEOC regulation 29 C.F.R. § 1601.30 in all of its facilities.
27          28.      Within ten (10) business days after the Court’s entry of this Decree,
28   Trafficade shall post in each of its facilities, in a conspicuous place frequented by


                                                    -8-
      Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 9 of 16




1    employees, the Notice attached as Attachment C to this Decree. Trafficade will post both
2    an English and Spanish version of the Notice. The Notice shall remain posted for the
3    duration of this Decree. If the Notice becomes defaced or illegible, Trafficade will replace
4    it with a clean copy. Trafficade shall certify to the Commission, in writing, within fifteen
5    (15) days of entry of this Decree that the Notice has been properly posted and shall provide
6    recertification in each of the semi-annual reports required under the Reporting provisions
7    of this Decree.
8                              VIII. RECORDKEEPING AND REPORTING
9           29.      For the duration of this Decree, Trafficade shall maintain all records
10   concerning implementation of this Decree, including, but not limited to, the following:
11                a. Personnel files;
12                b. Payroll records, including but not limited to starting pay, raises, dates, and
13                   reasons reflecting these changes;
14                c. Work schedules;
15                d. Records reflecting all oral and written complaints of discrimination,
16                   including but not limited to discrimination based on national origin and all
17                   of the records documenting the investigation of such complaints, including
18                   applicable witness statements, documents compiled during the investigation,
19                   any conclusions and findings, and any corrective remedial actions taken; and
20                e. Records reflecting the public placement of the postings of the EEO and Title
21                   VII policies, as expressed in Paragraphs 27 and 28.
22          30.      Trafficade shall also comply with all recordkeeping obligations under the
23   laws prohibiting discrimination.
24          31.      Within sixty (60) days after the court enters this degree, Trafficade will
25   certify compliance with Section VI, Other Individual Relief.
26          32.      Trafficade shall provide annual reports for each twelve (12) month period
27   following the entry of this Decree. The reports shall be due thirty (30) calendar days
28   following the respective twelve-month period, except the final report which shall be


                                                   -9-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 10 of 16




1    submitted to the Commission six (6) weeks prior to the date on which the Decree is to
2    expire.
3          Each report required under this Paragraph shall provide the following information:
4              a. Complaints of Discrimination Based on National Origin
5                 The report shall include the following information for each complaint of
6                 discrimination based on national origin in the reporting period:
7                            1. The name, address, email address, and telephone number of
8                               each person making a complaint of discrimination to
9                               Trafficade or to any federal, state, or local government agency;
10                           2. The name, address, email address, and telephone number of
11                              each person identified as a potential witness and/or victim to
12                              the incident of discrimination;
13                           3. A brief summary of each complaint, including the date of the
14                              complaint, the name of the individual(s) who allegedly
15                              engaged in the discrimination, Trafficade’s investigation and
16                              response to the complaint, the name of the person who
17                              investigated or responded to the complaint, and what, if any
18                              resolution was reached; and
19                           4. Copies of all documents memorializing or referring to the
20                              complaint, investigation, and/or resolution thereof.
21                           5. For purposes of this Paragraph, the term “complaint of
22                              discrimination based on national origin” includes any written
23                              or verbal complaint which alleges discrimination based on
24                              national origin, even if the complainant does not use legal or
25                              technical terminology.
26             b. Training
27                The report shall include the following information for each training program
28                required under this Decree conducted during the reporting period:


                                               -10-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 11 of 16




1                              1. A registry of attendance and/or certificates of completion;
2                              2. The identity and contact information of the consultant and/or
3                                  vendor who provided the training; and
4                              3. A copy of the program agenda and any written materials
5                                  provided during the training and/or any PowerPoint
6                                  presentations used.
7                 c. Posting of Notice
8                    Each report shall recertify to the Commission that the Notice required to be
9                    posted under this Consent Decree has remained posted during the reporting
10                   period, or, if removed, was promptly replaced.
11                d. Recordkeeping
12                   Each report shall report on the creation and/or revision of any recordkeeping
13                   policies or practices required by this Decree, as required above.
14     IX. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE
15          33.      This Court shall retain jurisdiction of this cause for purposes of compliance
16   with this Decree and entry of such further orders or modifications as may be necessary or
17   appropriate to effectuate equal employment opportunities for employees.
18          34.      There is no private right of action to enforce the Commission’s obligations
19   under the Decree, and only the Commission, or its successors or assigns, may enforce
20   Trafficade’s obligations under the Decree.
21          35.      If the EEOC believes Trafficade has failed to comply with any provision of
22   this Consent Decree, the Commission may petition this Court for compliance with this
23   Decree at any time during which this Court maintains jurisdiction over this action. Prior
24   to initiating such action, the EEOC will notify Trafficade and its legal counsel of record,
25   in writing, of the nature of the dispute. The notice shall specify the particular provision(s)
26   that the EEOC believes Trafficade has violated or breached. Trafficade shall have twenty-
27   one (21) days from receipt of the written notice to attempt to resolve or cure the alleged
28   breach. The Parties may agree to extend the period to address the EEOC’s concerns.


                                                   -11-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 12 of 16




1            36.   The Parties will cooperate with each other and use their best efforts to
2    resolve any dispute referenced in the EEOC notice.
3            37.   After thirty (30) days, inclusive of the twenty-one (21) days to resolve or
4    cure the breach, if the Parties have reached no resolution or agreement to extend the time
5    further, the EEOC may apply to the Court for appropriate relief. The dispute resolution
6    proceedings herein do not apply to those cases where the EEOC has determined the need
7    to seek immediate injunctive or other extraordinary relief.
8                                       X. EEOC AUTHORITY
9            38.   With respect to matters or charges outside the scope of this Decree, this
10   Decree shall in no way limit the powers of the Commission to seek to eliminate
11   employment practices or acts made unlawful by any of the statutes over which the EEOC
12   has enforcement authority, and do not arise out of the claims asserted in this lawsuit.
13           39.   The EEOC may review Trafficade’s compliance with the aforementioned
14   provisions of this Decree during the term of this Decree upon written notice to Trafficade’s
15   attorney of record at least ten (10) business days in advance of any inspection of
16   Trafficade’s documents or premises. Upon such notice, Trafficade shall allow
17   representatives of the EEOC to review its compliance with this Decree by inspecting and
18   photocopying relevant, non-privileged documents and records, interviewing employees
19   and management officials on its premises, and inspecting its premises. Such notice must
20   be provided to Trafficade and its attorney of record.
21                              XI. COSTS AND ATTORNEY’S FEES
22           40.   Each party shall be responsible for and shall pay its own costs and attorney’s
23   fees.
24                                            XII. NOTICE
25           41.   Unless otherwise indicated, any notice, report, or communication required
26   under the provisions of this Decree shall be sent by certified mail, postage prepaid, as
27   follows:
28




                                                 -12-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 13 of 16




1
              Mary Jo O’Neill
              Regional Attorney
2             EEOC Phoenix District Office
              3300 N. Central Ave., Ste. 690
3
              Phoenix, AZ 85012
4
                                        XIII. SIGNATURES
5

6
              42.    The Parties to this Decree agree to the entry of this Decree subject to final

7    approval by the Court.
8
              Dated this 27th day of October, 2020.
9

10

11

12

13   BY CONSENT:
14
                                                      Trafficade Services, Inc.
15

16
                                                      By:   ___________________________
17                                                          Dennis Johnson
                                                            President
18

19

20
      Date:         October 21, 2020                  Date: 10/21/2020

21
      APPROVED AS TO FORM:
22

23
      _______________________________                 _______________________________
24    Gina Carrillo                                   Misty Leslie
25    Trial Attorney                                  Littler Mendelson P.C.
      EEOC Phoenix District Office                    2425 East Camelback Road, St. 900
26    3300 N. Central Ave., Ste. 690                  Phoenix, AZ 85016
27
      Phoenix, AZ 85012
                                                      Attorney for Defendant,
28    Attorney for Plaintiff EEOC                     Trafficade Services, Inc.


                                                   -13-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 14 of 16




1
                                         ATTACHMENT A

2
                                    LETTER OF REFERENCE
3

4
     To Whom It May Concern:
5

6           [Insert name] was employed with Trafficade Services, Inc. from [insert date] until
7
     [insert date]. During this time [name] held the position of yard worker/general laborer. Mr.
8
     [insert name] is eligible for rehire with Trafficade.
9

10

11

12
     Signed:       __________________________
13                       [insert name]
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  -14-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 15 of 16




1
                                        ATTACHMENT B

2
                                      LETTER OF REGRET
3
     Dear Mr. ____________,
4

5           On behalf of Trafficade, we deeply regret that the work environment in the Shoring
6
     Division made you feel that you were subjected to unfair treatment based on your national
7
     origin. This was an unfortunate incident and we will make sure that in the future our work
8

9    force is treated with respect. We will also make sure that, when an employee complains
10
     about any type of harassment, their complaints will be taken seriously, investigated
11
     properly, and they will be protected from retaliation.
12

13

14
     Signed:       __________________________
15
                          [insert name], CEO
16

17
                   __________________________
18
                          Jack Dodd, [current title]
19

20

21

22

23

24

25

26

27

28




                                                 -15-
     Case 2:20-cv-01545-GMS Document 13 Filed 10/27/20 Page 16 of 16




1
                                         ATTACHMENT C

2                                   NOTICE TO EMPLOYEES
3
            The following notice is posted as part of a Consent Decree resolving the lawsuit,
4    EEOC v. Trafficade Services, Inc., filed in the United States District Court for the District
     of Arizona, Civil Action No. 2:20-cv-01545-GMS. The United States Equal Employment
5
     Opportunity Commission alleged that Trafficade Services, Inc. violated Title VII by
6    subjecting employees to harassment because of national origin and retaliation.
7
            Management wishes to emphasize the importance of providing equal employment
8    opportunity in all of its operations and in all areas of employment. Trafficade Services, Inc.
     will ensure that there will be no national origin discrimination or retaliation against any
9
     employee. Trafficade Services, Inc. will also ensure that there will be no discrimination
10   against any employee or applicant because of race, religion, sex, pregnancy, disability, or
     age.
11

12           Any employee who believes that he/she has suffered discrimination on the basis of
     disability, age, race, color, religion, sex, pregnancy, national origin, or retaliation has the
13
     right to contact the EEOC directly at (602) 661-0002 or at 3300 N. Central Ave Ste. 690,
14   Phoenix, AZ 85012. No one at Trafficade Services, Inc. will retaliate against an employee
     who makes an internal complaint of discrimination or who contacts the EEOC or the
15   Arizona Civil Rights Division.
16
     THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE.
17                This Notice shall remain posted for the term of 2 years.
18

19

20
            By:__________________________________ ____________________
                                                  Date
21

22

23

24

25

26

27

28




                                                  -16-
